Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 3, 2022 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,004,371 and claims 1-13 of U.S. Patent No. 11,355,041. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than both of the patents.  All aspects of the current claims are wholly encompassed by and thus anticipated by the patented claims, as seen by the chart below.



Instant Application – 17/735,332
Patent – 11,004,371
Patent – 11,355,041
1. A display device comprising: a display area that includes a plurality of pixels and a plurality of data lines connected to the pixels; 


a hole area disposed within the display area; 

a detection line surrounding the hole area and having a first end and a second end that are separated from each other; a first input line connected to the first end of the detection line; 


a first output line connected to the second end of the detection line; a second input line connected to the first end of the detection line;



 a second output line connected to the second end of the detection line; and 







a controller configured to electrically connect the first output line to one of the plurality of data lines and the second output line to another one of the plurality of the data lines.



2. The display device of claim 1, further comprising: a test voltage line that includes a first end connected to the first input line and a second end connected to the second input line.




The display device of claim 2, wherein: the controller includes a first test transistor and a second test transistor, 




a first electrode of the first test transistor is connected to a first data line, 



a second electrode of the first test transistor is connected to the first output line, a first electrode of the second test transistor is connected to a second data line, and a second electrode of the second test transistor is connected to the second output line.







4. The display device of claim 3, wherein the controller further includes a third test transistor, a first electrode of the third test transistor is connected to a third data line, and a second electrode of the third test transistor is connected to the test voltage line.


5. The display device of claim 3, wherein: pixels connected to the first data line connected to the first test transistor are configured to emit light when a crack occurs in the detection line to display a first bright line; and pixels connected to the second data line connected to the second test transistor are configured to emit light when a crack occurs in the detection line to display a second bright line.




6. The display device of claim 5, wherein the first bright line and the second bright line are disposed at a central portion of the display area.


7. The display device of claim 3, wherein: the first input line is connected to a first test pad to which a first test voltage is applied; and the second input ne is connected to a second test pad to which a second test voltage is applied.




8. The display device of claim 4, further comprising: a detection control line configured to have a first end connected to a third test pad and a second end connected to a gate electrode of each of the first test transistor, the second test transistor, and the third test transistor.

9. The display device of claim 8, further comprising: a first side detection line which includes a first end that is connected to a fourth test pad, and a second side detection line configured to have a first end that s connected to a fifth test pad, wherein the controller further includes a fourth test transistor and a fifth test transistor, wherein a first electrode of the fourth test transistor is connected to a fourth data line, wherein a first electrode of the fifth test transistor is connected to a fifth data line, wherein the first side detection line is configured to extend along an edge of a first side of the display area and return to connect a second electrode of the fourth test transistor, and wherein the second side detection line is configured to extend along an edge of a second side of the display area and return to connect to a second electrode of the fifth test transistor.

10. The display device of claim 9, further comprising: a bendable area disposed around the display area; a first bendable area detection line that includes a first end that is connected to a sixth test pad, and a second bendable area detection line that includes a first end that is connected to a seventh test pad, wherein the controller further includes a sixth test transistor and a seventh test transistor, wherein a first electrode of the sixth test transistor is connected to a sixth data line, wherein a first electrode of the seventh test transistor is connected to a seventh data line, wherein the first bendable area detection line is configured to extend to the bendable area and return to connect to a second electrode of the sixth test transistor, and wherein the second bendable area detection line is configured to extend to the bendable area and return to connect to a second electrode of the seventh test transistor.

11. The display device of claim 10, wherein: the fourth test pad and the sixth test pad are connected to the first test pad, wherein the first test pad serves as a first common test pad; and the fifth test pad and the seventh test pad are connected to the second test pad, wherein the second test pad serves as a second common test pad.



12. The display device of claim 11, wherein: the first input line is configured to extend to a portion between the fourth test pad and the sixth test pad, and the second input line is configured to extend to a portion between the fifth test pad and the seventh test pad.




13. The display device of claim 11, wherein: pixels connected to the fourth data line connected to the fourth test transistor are configured to emit light when a crack occurs in the first side detection line, pixels connected to the fifth data line connected to the fifth test transistor are configured to emit light when a crack occurs in the second side detection line, pixels connected to the sixth data line connected to the sixth test transistor are configured to emit light when a crack occurs in the first bendable area detection line, and pixels connected to the seventh data line connected to the seventh test transistor are configured to emit light when a crack occurs in the second bendable area detection line.
1. A display device comprising: a display area that includes a plurality of pixels and a plurality of data lines connected to the pixels; 


a hole area disposed within the display area; 

a hole crack detection line disposed adjacent to the hole area, the hole crack detection line surrounding the hole area and having a first end and a second end that are separated from each other; 

a first detection line that includes a first detection transfer line connected to the first end of the hole crack detection line and a first detection receiving line connected to the second end of the hole crack detection line; 

a second detection line that includes a second detection transfer line connected to the first end of the hole crack detection line and a second detection receiving line connected to the second end of the hole crack detection line; and 

a test controller configured to electrically connect the first detection receiving line to a first data line of the plurality of data lines and the second detection receiving line to a second data line of the plurality of the data lines.

2. The display device of claim 1, further comprising: a test voltage line that includes a first end connected to the first detection transfer line and a second end connected to the second detection transfer line.



3. The display device of claim 2, wherein: the test controller includes a plurality of test transistors connected to the data lines; 



first electrodes of the test transistors are connected to the respective data lines; and the test transistors further including second electrodes; wherein 

a second electrode of a first bright-line transistor of the plurality of test transistors is connected with the first detection receiving line, and a second electrode of a second bright-line transistor of the plurality of test transistors is connected with the second detection receiving line.







4. The display device of claim 3, wherein each of the second electrodes of the test transistors are connected with the test voltage line except for the second electrode of the first bright-line transistor and the second electrode of the second bright-line transistor.


5. The display device of claim 3, wherein: pixels connected to the first data line connected to the first bright-line transistor are configured to emit light when a crack occurs in the hole crack detection line to display a first bright line; and pixels connected to the second data line connected to the second bright-line transistor are configured to emit light when a crack occurs in the hole crack detection line to display a second bright line.



6. The display device of claim 5, wherein the first bright line and the second bright line are disposed at a central portion of the display area.


7. The display device of claim 3, wherein: the first detection transfer line is connected to a first test pad to which a first test voltage is applied; and the second detection transfer line is connected to a second test pad to which a second test voltage is applied.



8. The display device of claim 7, further comprising: a detection control line configured to have a first end connected to a third test pad and a second end connected to a gate electrode of each of the plurality of test transistors.



9. The display device of claim 8, further comprising: a third detection line which includes a first end that is connected to a fourth test pad, wherein the third detection line is configured to extend along an edge of a first side of the display area and return to connect a second electrode of a third bright-line transistor included in the test transistors; and a fourth detection line configured to have a first end that is connected to a fifth test pad, wherein the fourth detection line is configured to extend along an edge of a second side of the display area and return to connect to a second electrode of a fourth bright-line transistor included in the test transistors.








10. The display device of claim 9, further comprising: a bendable area disposed around the display area; a fifth detection line that includes a first end that is connected to a sixth test pad, wherein the fifth detection line is configured to extend to the bendable area and return to connect to a second electrode of a fifth bright-line transistor included in the test transistors; and a sixth detection line that includes a first end that is connected to a seventh test pad, wherein the sixth detection line is configured to extend to the bendable area and return to connect to a second electrode of a sixth bright-line transistor included in the test transistors.











11. The display device of claim 10, wherein: the fourth test pad and the sixth test pad are connected to the first test pad, wherein the first test pad serves as a first common test pad; and the fifth test pad and the seventh test pad are connected to the second test pad, wherein the second test pad serves as a second common test pad.



12. The display device of claim 11, wherein: the first detection transfer line is configured to extend to a portion between the fourth test pad and the sixth test pad, and the second detection transfer line is configured to extend to a portion between the fifth test pad and the seventh test pad.



13. The display device of claim 11, wherein: at least one of a pixel connected to a data line connected to the third bright-line transistor, a pixel connected to a data line connected to the fourth bright-line transistor, a pixel connected to a data line connected to the fifth bright-line transistor, and a pixel connected to a data line connected to the sixth bright-line transistor are configured to emit light when a test voltage is applied to the first test pad and the second test pad.








1. A display device comprising: a display area that includes a plurality of pixels and a plurality of data lines connected to the pixels;

 a hole area disposed within the display area; 

a hole crack detection line surrounding the hole area and having a first end and a second end that are separated from each other; 



a first detection transfer line connected to the first end of the hole crack detection line; a first detection receiving line connected to the second end of the hole crack detection line; 

a second detection transfer line connected to the first end of the hole crack detection line; a second detection receiving line connected to the second end of the hole crack detection line; and 

a test controller configured to electrically connect the first detection receiving line to one of the plurality of data lines and the second detection receiving line to another one of the plurality of the data lines.

2. The display device of claim 1, further comprising: a test voltage line that includes a first end connected to the first detection transfer line and a second end connected to the second detection transfer line.

3. The display device of claim 2, wherein: the test controller includes a plurality of test transistors having a first electrode and a second electrode respectively; 

first electrodes of the test transistors are connected to the respective data lines; 



a second electrode of a first bright-line transistor of the plurality of test transistors is connected with the first detection receiving line; and a second electrode of a second bright-line transistor of the plurality of test transistors is connected with the second detection receiving line.





4. The display device of claim 3, wherein each of the second electrodes of the test transistors are connected with the test voltage line except for the second electrode of the first bright-line transistor and the second electrode of the second bright-line transistor.

5. The display device of claim 3, wherein: pixels connected to a data line connected to the first bright-line transistor are configured to emit light when a crack occurs in the hole crack detection line to display a first bright line; and pixels connected to another data line connected to the second bright-line transistor are configured to emit light when a crack occurs in the hole crack detection line to display a second bright line.

6. The display device of claim 5, wherein the first bright line and the second bright line are disposed at a central portion of the display area.

7. The display device of claim 3, wherein: the first detection transfer line is connected to a first test pad to which a first test voltage is applied; and the second detection transfer line is connected to a second test pad to which a second test voltage is applied.

8. The display device of claim 7, further comprising: a detection control line configured to have a first end connected to a third test pad and a second end connected to a gate electrode of each of the plurality of test transistors.

9. The display device of claim 8, further comprising: a first side detection line which includes a first end that is connected to a fourth test pad, wherein the first side detection line is configured to extend along an edge of a first side of the display area and return to connect a second electrode of a third bright-line transistor included in the test transistors; and a second side detection line configured to have a first end that is connected to a fifth test pad, wherein the second side detection line is configured to extend along an edge of a second side of the display area and return to connect to a second electrode of a fourth bright-line transistor included in the test transistors.




10. The display device of claim 9, further comprising: a bendable area disposed around the display area; a first bendable area detection line that includes a first end that is connected to a sixth test pad, wherein the first bendable area detection line is configured to extend to the bendable area and return to connect to a second electrode of a fifth bright-line transistor included in the test transistors; and a second bendable area detection line that includes a first end that is connected to a seventh test pad, wherein the second bendable area detection line is configured to extend to the bendable area and return to connect to a second electrode of a sixth bright-line transistor included in the test transistors.




11. The display device of claim 10, wherein: the fourth test pad and the sixth test pad are connected to the first test pad, wherein the first test pad serves as a first common test pad; and the fifth test pad and the seventh test pad are connected to the second test pad, wherein the second test pad serves as a second common test pad.

12. The display device of claim 11, wherein: the first detection transfer line is configured to extend to a portion between the fourth test pad and the sixth test pad, and the second detection transfer line is configured to extend to a portion between the fifth test pad and the seventh test pad.

13. The display device of claim 11, wherein: at least one of a pixel connected to a data line connected to the third bright-line transistor, a pixel connected to a data line connected to the fourth bright-line transistor, a pixel connected to a data line connected to the fifth bright-line transistor, and a pixel connected to a data line connected to the sixth bright-line transistor are configured to emit light when a test voltage is applied to the first test pad and the second test pad.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd